EXHIBIT 3 FIRSTSERVICE CORPORATION Management’s discussion and analysis for the year ended December 31, 2014 (in US dollars) February 24, 2015 The following management’s discussion and analysis (“MD&A”) should be read together with the audited consolidated financial statements and the accompanying notes (the “Consolidated Financial Statements”) of FirstService Corporation (“we,” “us,” “our,” the “Company” or “FirstService”) for the year ended December 31, 2014. The Consolidated Financial Statements have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”). All financial information herein is presented in United States dollars. The Company has prepared this MD&A with reference to National Instrument 51-102 – Continuous Disclosure Obligations of the Canadian Securities Administrators (the “CSA”). Under the U.S./Canada Multijurisdictional Disclosure System, the Company is permitted to prepare this MD&A in accordance with the disclosure requirements of Canada, which requirements are different from those of the United States. This MD&A provides information for the year ended December 31, 2014 and up to and including February 24, 2015. Additional information about the Company, including the Company’s current Annual Information Form, which is included in FirstService’s Annual Report on Form 40-F, can be found on SEDAR at www.sedar.com and on the U.S. Securities and Exchange Commission website at www.sec.gov. This MD&A includes references to “adjusted EBITDA” and “adjusted EPS”, which are financial measures that are not calculated in accordance with GAAP.For a reconciliation of these non-GAAP measures to the most directly comparable GAAP financial measures, see “Reconciliation of non-GAAP financial measures.” Consolidated review Our consolidated revenues for 2014 were $2.71 billion, an increase of 18% over the prior year measured in local currencies (16% measured in the reporting currency), attributable to a combination of internal growth and recent acquisitions. Each of our three operating segments generated strong internal revenue growth. Our adjusted EPS (see definition and reconciliation below) were $2.73 for the year, up 28% from $2.13. Our diluted net earnings per share from continuing operations calculated in accordance with GAAP were $1.15 versus a loss of $0.48 in the prior year. Our 2013 earnings were negatively affected by the re-branding of our Residential Real Estate Services operations to “FirstService Residential”, which resulted in re-branding and related information technology enhancement costs of $6.0 million as well as accelerated amortization of intangible assets of $11.2 million. In May 2014, we amended our credit agreement to increase our senior revolving credit facility from $350.0 million to $500.0 million. The other terms of the credit agreement remained substantially unchanged. We acquired controlling interests in 17 businesses during 2014. The aggregate initial cash purchase price for these acquisitions was $120.6 million ($108.2 million net of cash acquired) and was comprised of 9 commercial real estate businesses operating in France, the United Kingdom, Belgium, Australia, New Zealand, Canada, and several other countries; 5 residential real estate services companies operating in the U.S. and 3 property services businesses operating in Canada and the U.S. We also acquired net non-controlling interests valued at $36.0 million, primarily in the Commercial Real Estate Services segment. These investments were funded with cash on hand and borrowings under our revolving credit facility. Plan to separate into two independent public companies On February 10, 2015, we announced that our Board of Directors had approved, in principle, a plan to separate FirstService into two independent publicly traded companies – “Colliers International”, a global leader in commercial real estate services and new “FirstService Corporation”, the North American leader in residential property management and services. After the spin-off, FirstService Corporation will be comprised of the Residential Real Estate Services and Property Services segments. The proposed spin-off will be implemented through a court-approved Plan of Arrangement (the “Arrangement”) and is subject to final approval from our Board of Directors. The Arrangement will also be subject to regulatory, court and shareholder approvals. Our press release issued on February 10, 2015 with respect to the Arrangement, which is incorporated by reference and is available on SEDAR at www.sedar.com, sets out further details of the Arrangement. Results of operations – year ended December 31, 2014 Our revenues were $2.71 billion for the year ended December 31, 2014, up 18% relative to 2013 measured in local currencies. The increase was comprised of internal revenue growth 13% and the positive impact of acquisitions of 5%. Operating earnings increased 51% to $134.4 million in 2014, while adjusted EBITDA rose 21% to $221.7 million. The Commercial Real Estate Services operations generated significant increases in profitability in 2014 through a combination of operating leverage from revenue growth and the favourable impact of recent business acquisitions. Prior year consolidated operating earnings were negatively impacted by $11.2 million of accelerated amortization of intangible assets and $6.0 million of re-branding related costs, both related to our adoption of the “FirstService Residential” brand in our Residential Real Estate Services operations. Depreciation expense was $38.2 million relative to $34.7 million in the prior year. The increase was attributable to increased investments in office leaseholds and information technology systems in our Commercial Real Estate Services and Residential Real Estate Services operations. Amortization expense was $24.3 million in 2014, down $12.8 million relative to 2013. Prior year results included accelerated amortization on (i) $11.2 million of legacy trademarks and trade names in our Residential Real Estate Services operations and (ii) $2.8 million of franchise rights in our Property Services segment. Net interest expense decreased to $14.2 million from $21.5 million in the prior year. Our weighted average interest rate decreased to 3.3% from 4.7% in the prior year. The conversion of our 6.5% Convertible Unsecured Subordinated Debentures (the “Convertible Debentures”) in September 2013, which had an effective interest rate of 7.4%, had the impact of reducing interest costs in the fourth quarter of 2013 and for all of 2014. During the period from November 2013 to October 2014, we had an interest rate swap in place to exchange the fixed rate on the $150 million principal amount of our 3.84% Senior Notes for variable rates. This swap resulted in a modest reduction in interest expense for 2014. Other income for 2014 was $1.0 million, and was primarily comprised of income from investments accounted for under the equity method in the Commercial Real Estate Services segment, similar to 2013. Our consolidated income tax rate for the year ended December 31, 2014 was 26% versus 32% in 2013. Relative to 2013, the 2014 tax rate was impacted primarily by the reversal of unrecognized tax benefits where the position was effectively settled or statute of limitations had expired, reducing the effective tax rate by 4%. Net earnings from continuing operations were $89.4 million, compared to $46.6 million in the prior year. The increase was primarily attributable to improvements in revenues and earnings at the Commercial Real Estate Services operations, offset by the impact of accelerated intangible asset amortization and Residential Real Estate Services re-branding costs noted above. Discontinued operations for 2014 included two entities – REO Rental (a residential rental operation within our Residential Real Estate Services segment) sold in April 2014 and a US-based commercial real estate consulting operation (within our Commercial Real Estate Services segment) sold in July 2014. Net earnings from discontinued operations were $1.5 million and were comprised of a $0.9 million operating loss and a $2.4 million net gain on sale. Revenues from discontinued operations, which have been removed from the statements of earnings and segment results for all periods presented, were $10.1 million for 2014. The Commercial Real Estate Services segment reported revenues of $1.58 billion for 2014, up 24% relative to the prior year measured in local currencies. Internal revenue growth measured in local currencies was 16%, and was comprised primarily of increased investment sales, leasing and property management activity, and growth of 8% was attributable to acquisitions. Regionally and on a local currency basis, Americas revenues were up 18% (15% excluding acquisitions), Asia Pacific revenues were up 18% (16% excluding acquisitions), and EMEA revenues were up 54% (18% excluding acquisitions). Acquisitions for 2014 were comprised of a controlling interest in AOS Group, a real estate and workplace consulting firm with operations in France, Belgium and several other countries which was immediately rebranded as “Colliers International” as well as tuck-in acquisitions in the UK, Australia, New Zealand and Canada. Adjusted EBITDA in this segment was $157.4 million, at a margin of 9.9%, versus $114.4 million at a margin of 8.8% in the prior year. The margin increase was attributable to operating leverage, improvements in broker productivity in the Americas region, and the favorable impact of recent acquisitions. In Residential Real Estate Services, revenues were $919.5 million, an increase of 9% compared to the prior year. Internal growth was 7% and was attributable to property management contract wins, while acquisitions contributed 2%. During the year, we acquired property management businesses operating in California, Texas, Minnesota and New York. This segment reported adjusted EBITDA of $45.6 million or 5.0% of revenues, relative to $53.2 million or 6.3% of revenues in the prior year. The 2014 results were impacted by (i) elevated employee medical benefits costs in the US amounting to approximately $9.0 million; we have redesigned our health plans and adjusted cost sharing with clients and employees effective January 1, 2015 with the expectation that costs will return to a historical burden rate for 2015 and future years and (ii) costs and a write off of accounts receivable totalling $1.9 million related to our homeowner fee collection operations as a result of recent changes in legislation. In mid-2013, the residential property management businesses within this segment re-branded as “FirstService Residential”. Our 2013 results were impacted by investments in re-branding and related information technology enhancements totalling $6.0 million, as well as a $2.0 million charge taken in the third quarter to down-size our homeowner fee collection operations in line with current reduced volumes of delinquencies and changes in the regulatory environment in several states. Our Property Services operations reported revenues of $212.5 million, an increase of 10% versus the prior year, comprised of internal growth of 8%, which was attributable to royalties from increased system-wide sales at our franchise brands, and acquisitions contributed 2% to growth. Acquisitions included a franchise system operating in Canada and California Closets stores operating in Florida and Illinois. Adjusted EBITDA was $37.8 million, up 13% relative to the prior year, with the margin increasing to 17.8% from 17.4% on account of operating leverage. Corporate costs were $19.0 million relative to $17.3 million in the prior year. Results of operations – year ended December 31, 2013 Our revenues were $2.34 billion for the year ended December 31, 2013, up 13% relative to 2012 measured in local currencies. The increase was comprised of internal revenue growth 9% and the positive impact of acquisitions of 4%. 2013 operating earnings increased 12% to $88.8 million in 2013, while adjusted EBITDA rose 22% to $183.9 million.The Commercial Real Estate Services operations generated significant increases in profitability in 2013. The year’s consolidated operating earnings were negatively impacted by $11.2 million of accelerated amortization of intangible assets and $6.0 million of re-branding related costs, both related to our adoption of the “FirstService Residential” brand in our Residential Real Estate Services operations. Depreciation expense was $34.7 million in 2013 relative to $30.7 million in the prior year. The increase was attributable to increased investments in office leaseholds and information technology systems, in our Commercial Real Estate Services and Residential Real Estate Services operations. Amortization expense was $37.1 million in 2013, and included accelerated amortization on (i) $11.2 million of legacy trademarks and trade names in our Residential Real Estate Services operations; (ii) $4.3 million of brokerage backlog primarily related to the acquisition of the Colliers Germany operations during the year and (iii) $2.8 million of franchise rights in our Property Services segment. Net interest expense in 2013 increased to $21.5 million from $19.6 million in the prior year. Our 2013 weighted average interest rate decreased to 4.5% from 5.1% in the prior year. The conversion of our Convertible Debentures in September 2013, which had an effective interest rate of 7.4%, had the impact of reducing interest costs in the fourth quarter of 2013 and going forward. In November 2013, we put an interest rate swap in place to exchange the fixed rate on the $150 million principal amount of our 3.84% Senior Notes for variable rates, bringing the total notional amount swapped to $170.0 million. The swaps resulted in a modest reduction in interest expense for 2013 and were expected to result in lower interest expense in 2014. Other income for 2013 was $1.5 million, and was primarily comprised of income from investments accounted for under the equity method in the Commercial Real Estate Services segment, similar to 2012. Our consolidated income tax rate for the year ended December 31, 2013 was 32% versus 33% in 2012. The 2012 tax rate was impacted by additional tax of $1.5 million from realized foreign exchange gains, which had the effect of increasing the 2012 tax rate by 2%. Net earnings from continuing operations in 2013 were $46.6 million, compared to $41.4 million in the prior year. The increase was primarily attributable to improvements in revenues and earnings at the Commercial Real Estate Services operations, offset by the impact of accelerated intangible asset amortization and Residential Real Estate Services re-branding costs noted above. The net loss from discontinued operations in 2013 was $5.0 million and was comprised of a $4.1 million loss on the sale of Field Asset Services, LLC (“FAS”), a property preservation and distressed asset management services provider within our Property Services segment, as well as operating losses at both FAS and REO Rental. Revenues from discontinued operations, which have been removed from the statements of earnings and segment results for all periods presented, were $95.2 million for 2013. In January 2013, we completed a private placement of $150 million of 3.84% Senior Notes with a group of US institutional investors. The proceeds from the issuance of the 3.84% Senior Notes were applied to repay borrowings under our revolving credit facility. The 3.84% Senior Notes are required to be repaid in five equal annual installments beginning in January 2021. In May 2013, all of our outstanding 7% cumulative preference shares, series 1 (the “Preferred Shares”) were eliminated by way of a partial redemption for cash (totalling $39.2 million) immediately followed by a mandatory conversion of all then remaining Preferred Shares into 2.89 million new Subordinate Voting Shares. In June 2013, our Residential Real Estate Services operations, which had operated as 18 separate brands in markets across North America, re-branded under the “FirstService Residential” name. The adoption of common branding was designed to signify our market leadership, our commitment to service excellence and to leverage our industry-leading strengths to the benefit of current and future clients. In September 2013, we completed the early redemption of our Convertible Debentures originally due December 31, 2014 in accordance with the redemption rights attached to the Convertible Debentures. Leading up to the redemption, we received conversion requests from substantially all holders of Convertible Debentures, which resulted in the issuance of 2.74 million new Subordinate Voting Shares. On September 30, 2013, we completed the sale of FAS for gross cash proceeds of $55.0 million. As of December 31, 2013, REO Rental was classified as held for sale. The Commercial Real Estate Services segment reported revenues of $1.31 billion for 2013, up 14% relative to the prior year measured in local currencies. Internal revenue growth measured in local currencies was 8%, and was comprised primarily of increased investment sales, leasing and property management activity, and growth of 6% was attributable to acquisitions. Regionally and on a local currency basis, Americas revenues were up 6% (5% excluding acquisitions), Asia Pacific revenues were up 14% (12% excluding acquisitions), and Europe revenues were up 62% (13% excluding acquisitions). Acquisitions for 2013 were comprised of controlling ownership stakes in the four businesses comprising Colliers Germany, as well as four other operations in Australia, the Netherlands, Brazil and Canada. Adjusted EBITDA in this segment was $114.4 million in 2013, at a margin of 8.8%, versus $77.7 million at a margin of 6.7% in the prior year. The margin increase was attributable to operating leverage, improvements in broker productivity in the Americas region, and the favourable impact of recent acquisitions. In Residential Real Estate Services, revenues were $845.0 million for 2013, an increase of 10% compared to the prior year. Internal growth was 9% and was attributable to property management contract wins, while acquisitions contributed 1%. During the year, we acquired three property management businesses operating in Missouri, Florida and Alberta. In mid-2013, the residential property management businesses within this segment re-branded as “FirstService Residential”. This segment reported adjusted EBITDA of $53.2 million in 2013 or 6.3% of revenues, relative to $56.2 million or 7.3% of revenues in the prior year. The decline in margin was largely attributable to investments in re-branding and related information technology enhancements totalling $6.0 million, as well as a $2.0 million charge taken in the third quarter to down-size our homeowner fee collection operations in line with reduced volumes of delinquencies and changes in the regulatory environment in several states. Our Property Services operations reported revenues of $193.1 million for 2013, an increase of 13% versus the prior year, comprised entirely of internal growth, which was attributable to royalties from increased system-wide sales at our franchise brands. Adjusted EBITDA was $33.5 million for 2013, up 17% relative to the prior year, with the margin increasing to 17.4% from 16.8% on account of operating leverage. Corporate costs were $17.3 million in 2013 relative to $11.6 million in the prior year. The 2013 cost increase was attributable to performance-based incentive compensation accruals which are based on increased adjusted EPS including both continuing and discontinued operations, relative to the prior year. Results of operations – year ended December 31, 2012 Revenues were $2.10 billion for the year ended December 31, 2012, up 15% from 2011 measured in local currencies. The increase was due to internal growth of 8% and the positive impact of acquisitions of 7%. 2012 operating earnings increased 43% from the prior year to $79.2 million, while adjusted EBITDA increased 32% to $151.0 million. Operating earnings for 2012 were impacted by $16.3 million in acquisition-related items, primarily in our Commercial Real Estate Services segment. These acquisition-related items largely consisted of transaction costs related to the Colliers International UK acquisition, as well as fair value adjustments on contingent acquisition consideration related to acquisitions completed in the previous two years. Depreciation expense was $30.7 million in 2012, up 10% versus the prior year. The increase was attributable to investments in information technology systems and leasehold improvements. Amortization expense was $17.4 million in 2012, down 5% versus the prior year as a result of a reduction in additions due to a slower pace of acquisitions during the period. Net interest expense in 2012 increased 17% from the prior year, to $19.6 million, primarily attributable to higher average borrowings. Our 2012 weighted average interest rate increased to 5.1% from 4.8% in the prior year, as a result of the renewal of our revolving credit facility, which resulted in higher floating interest rates compared to our previous credit facility in place during the prior year, partially offset by repayments of our fixed interest rate senior notes. We also had an interest rate swap in place to exchange the fixed rate on $30 million of notional value on our senior notes for variable rates. The swap resulted in a modest reduction in interest expense. Other income for 2012 was $2.4 million, comprised primarily of income from non-consolidated investments in the Commercial Real Estate Services segment. Other expense for 2011 included a net loss of $3.5 million from investments accounted for under the equity method, including our 29.5% stake in Colliers International UK plc (the publicly-traded predecessor to the business we acquired in March 2012), as well as an other-than-temporary impairment loss of $3.1 million recorded as of December 31, 2011 on the same investment. Our consolidated income tax rate for the year ended December 31, 2012 was 33% versus a recovery of 136% in 2011. The most significant item impacting the tax rate for 2012 was additional tax of $1.5 million from realized foreign exchange losses, which had the effect of increasing the tax rate by 2%. The 2011 rate was impacted by the reversal of deferred income tax valuation allowances, which reduced income tax expense by $49.7 million. After considering the impact of the valuation allowances, the tax rate for 2011 was approximately 20%. Net earnings from continuing operations for 2012 were $41.4 million, compared to $76.5 million in the prior year. The variance was primarily attributable to the reversal of the deferred income tax valuation allowance in 2011, partially offset by stronger operating results in 2012. The net loss from discontinued operations was $0.5 million in 2012, which included the results of FAS, REO Rental and the US-based commercial real estate consulting operation. The revenues of these businesses for 2012, which have been removed from the statements of earnings and segment results for all periods presented, were $206.6 million. In March 2012, we entered into an amended and restated credit agreement with a syndicate of lenders, which increased our existing committed senior revolving credit facility from $275 million to $350 million and added an uncommitted accordion provision allowing for an additional $100 million of borrowing capacity under certain circumstances. The revised senior revolving credit facility has a five year term ending March 1, 2017. The Commercial Real Estate Services segment reported revenues of $1.16 billion for 2012, up 19% relative to the prior year measured in local currencies. Internal revenue growth was 9%, and was comprised primarily of increased investment sale and lease brokerage, property management and project management activity. Growth of 10% was attributable to acquisitions. Regionally and in local currencies, Americas revenues were up 14%, Asia Pacific revenues were up 7%, and Europe revenues were up 112% (down 3% excluding acquisitions). Adjusted EBITDA in this segment for 2012 was $77.7 million, at a margin of 6.7%, versus $51.0 million at a margin of 5.2% in the prior year. The margin increase was attributable to operating leverage and greater back office efficiency. In the Residential Real Estate Services segment, revenues were $769.0 million for 2012, an increase of 11% compared to the prior year. Internal growth was 7% and was driven primarily by new property management contracts, while 4% growth was attributable to acquisitions. This segment reported adjusted EBITDA of $56.2 million at a margin of 7.3% for 2012, compared to $54.0 million at a margin of 7.8% in the prior year. The decline in margin was attributable to pricing pressure on contract renewals in our core property management operations and changes in service mix, with a reduction in higher-margin ancillary service fees. Our Property Services segment reported revenues of $170.8 million for 2012, an increase of 3% versus the prior year. Adjusted EBITDA in this segment for 2012 was $28.7 million, up 21% from the prior year, and the margin was 16.8% in 2012 relative to 14.4% in the prior year. The margin increase was primarily attributable to operating leverage in the franchised services operations. Corporate costs for 2012 were $11.6 million relative to $14.4 million in the prior year. The 2012 results were impacted by the elimination of performance-based executive compensation relative to the prior year. Performance-based compensation is based on year over year growth in adjusted EPS, including both continuing and discontinued operations. Selected annual information - last five years (in thousands of US$, except share and per share amounts) Year ended December 31 Operations Revenues $ Operating earnings Net earnings from continuing operations Net earnings from discontinued operations ) ) Net earnings Financial position Total assets $ Long-term debt Convertible debentures - - Redeemable non-controlling interests Shareholders' equity Common share data Net earnings (loss) per common share: Basic Continuing operations $ $ ) $ ) $ $ ) Discontinued operations ) Diluted Continuing operations ) ) ) Discontinued operations ) Weighted average common shares outstanding (thousands) Basic Diluted Cash dividends per common share $ $ $
